Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the supplemental amendment filed 29 July 2021 the following has occurred: Claims 1, 3-5, 8, 10-11, 15, 17 and 19 have been amended; claims 6-7, 13-14 and 18 are canceled; claims 20-21 are newly added.
Now claims 1-5, 8-12, 15-17 and 19-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”), in view of U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), in view of U.S. Patent App. No. 2016/0239956 (hereafter “Kang”), in view of U.S. Patent App. No. 2013/0024213 (hereafter “Poon”).

Regarding (Currently Amended) claim 1, Krishnan teaches a computer-implemented method for executing patient management workflows (Krishnan: Figures 1-2, paragraphs [0011]-[0012], “systems and methods for providing automated diagnosis and decision support… automated methods for extracting and analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide automated assistance to a physician for various aspects of physician workflow”. Also see, paragraphs [0020], [0026]), the method comprising:
--receiving one or more electronic medical records (EMRs) including a pre-test patient data of clinically relevant information related to a particular patient (Krishnan: Figures 1-2, paragraph [0020], “A collection of patient information (including image data and/or non-image data) of a subject patient”, and paragraphs [0026]-[0027], “The input to the CAD system (10) comprises various sources of patient information… non-image data (13) from various structured and/or unstructured data sources, including clinical data which is collected over the course of a patient's treatment and other information such as patient history, family history, demographic information, financial information, and any other relevant patient information”, paragraph [0038], “The patient data may be available in structured form (in a database as a specified value of a particular field) or may be extracted from the patient record (by natural language processing of text”. Also see, paragraphs [0031], [0036]-[0038], [0057]. Here patient information is gathered, this can be strictly non-image data (pre-test data) to be used to recommend a screening test. The Examiner further notes the broadest reasonable interpretation of database containing patient records reads on an EMR);
may be extracted from the patient record (by natural language processing of text”, paragraph [0059], “”. Also see, paragraphs [0026]-[0027], [0070]. The Examiner notes NLP is parsing of data under the broadest reasonable interpretation. The Examiner notes that “to obtain a pre-test dataset” is an intended use of the parsing and extractions of data that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the parsing and extractions of data);
--retrieving patient data of a plurality of patients from a common knowledge database, wherein the common knowledge database includes patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria (Krishnan: Figure 2, elements 27, 28, Figure 4, element 47, 48, paragraph [0020], “use a set of training data that is obtained (learned) from a database of labeled patient cases in one or more relevant clinical domains and/or expert interpretations of such data”, paragraph [0041], “a repository (27) that maintains a clinical domain knowledge base of information that is derived from various sources. For instance, the clinical domain knowledge (27) may include knowledge that is learned or automatically extracted from a large database of analyzed/labeled cases (28) related to the clinical domain(s) supported by the CAD system (20)”, paragraph [0062]-[0065], “The domain-specific knowledge base (27) may include disease-specific domain knowledge… the disease-specific domain knowledge may include various factors that influence risk of a disease, disease progression information, guidelines established by medical bodies… symptoms… institution-specific domain knowledge… include knowledge that is learned from a large database of analyzed/labeled cases… input by an expert from analyzing previous claims, or from rules and regulations published by an insurance company”. Also see, paragraphs [0032]-[0035], [0068]-[0070], [0075]. The Examiner notes the broadest reasonable interpretation of the database of Krishnan read on what is required of the common knowledge database); 
--training a first intelligent agent including a first neural network, a second […model…], and a third […model…] using the common knowledge database (Krishnan: Figures 1-4, 6, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant condition”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”); 
--using the trained first intelligent agent to identify a diagnostic imaging test for the particular patient based on the pre-test dataset (Krishnan: Figures 1-4, 6, paragraph [0021], “a CAD system and method for cardiac imaging which supports one or more imaging modalities and provides one or more decision support functionalities” paragraphs [0027]-[0028], “the CAD system (10) can extract and analyze information (image parameters/features) from one or more imaging modalities data (1) (e.g., ultrasound image automatically determining one or more additional cardiac imaging tests which would increase a confidence of said probability of diagnosis”, paragraph [0034], “the CAD system (10) implements one or more machine-learning and/or model-based methods”, paragraph [0037], “the CAD system (10) can be configured to make a determination, in view of a patient's clinical and family history, as to the likelihood that the patient has (or can develop) coronary artery disease and what screening test (if any) should be given to the patient to best detect potential cardiac conditions”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”. Also see, paragraphs [0020], [0026], [0031], [0034]-[0037], [0041], [0068]-[0070], [0082]-[0083], [0086]-[0092]. Here a model is trained, and uses patient pre-test data to recommend a screening test), and […];
--following performance of the diagnostic imaging test, using [… another model …] to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker and (ii) automatically apply the imaging processing technique to the imaging data to obtain the diagnostic marker (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraphs [0026]-[0029], “The CAD system (10) implements methods for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)… a classifier is first used to divide segments into two groups (for example, normal vs. abnormal)… automatically generate and output a probability of diagnosis”, paragraph [0034], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”. Also see, paragraphs [0020], [0038]-[0039], [0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here a model is trained, and uses the pre-
--wherein the imaging processing technique includes segmentation of the imaging data […] (Krishnan: paragraph [0048], “a method for segmenting the left ventricle in cardiac MR images can be employed”. Also see, paragraphs [0007], [0045]. Image segmentation is one of the processing techniques);
--following application of the imaging processing technique to the imaging data collected from the diagnostic imaging test, using [… another model …] to generate an optimal patient management plan based on the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraph [0020], “analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide… automated diagnosis”, paragraphs [0028]-[0030], “for patients with known cardiac disease for example, the CAD system (10) could suggest an course of therapy”. Also see, paragraphs [0028]-[0030], [0034]-[0035], [0038]-[0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here a model is trained, and using the non-image data (pre-test data) and image data (data collected during diagnosis test) to generate diagnosis markers to diagnose the patient, these diagnosis markers along with the image and non-image data can further be used on a model trained to generate a treatment plan to manage the patient);
--continuously updating the common knowledge database with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and retraining the first intelligent agent, the second […model…], and the third […model…] using the updated common knowledge database (Krishnan: Figures 1-4, 6, uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant condition”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”).
Krishnan may not explicitly teach (underlined below for clarity): Krishnan may not explicitly teach (underlined below for clarity):
--training a first intelligent agent including a first neural network, a second intelligent agent including a second neural network, and a third intelligent agent including a third neural network using the common knowledge database;
--following performance of the diagnostic imaging test, using the trained second intelligent agent to (i) select an imaging processing technique to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker and (ii) automatically apply the imaging processing technique to the imaging data to obtain the diagnostic marker, 
-- […] using the trained third intelligent agent to generate an optimal patient management plan based on the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker;
--retraining the first intelligent agent, the second intelligent agent, and the third intelligent agent using the updated common knowledge database.

--training a first intelligent agent including a first neural network, a second intelligent agent including a second neural network, and a third intelligent agent including a third neural network using the common knowledge database (Hsieh: Figure 8A-D, paragraph [0004], “a training learning device including a first processor to implement a first deep learning network to learn a first set of imaging system configuration parameters based on a first set of inputs from a plurality of prior image acquisitions to configure at least one imaging system for image acquisition”);
--following performance of the diagnostic imaging test, using the trained second intelligent agent to (i) select an imaging processing technique to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker and (ii) automatically apply the imaging processing technique to the imaging data to obtain the diagnostic marker (Hsieh: Figures 1-4, 13-15, paragraph [0066]-[0067], “Deep learning machines using convolutional neural networks (CNNs) can be used for image analysis”, paragraphs [0107]-[0110], “Data processing 1206 includes preparing the data 1318 using one or more data preparation tools 1320. The data is prepared for development of artificial intelligence (AI)… At block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models”, paragraphs [0115]-[0121], “Settings can be dictated and/or influenced… Based on information, such as a reason for exam, patient identification, patient context, population health information, etc… The reconstruction engine 1440 uses the information and acquired image data… Method(s) for reconstruction, reconstruction engine 1440 setting(s), etc., can be set and/or influenced 
-- […] using the trained third intelligent agent to generate an optimal patient management plan based on the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker (Hsieh: Figures 1-4, 7, paragraphs [0054]-[0055], “"transfer learning" is a process of a machine storing the information used in properly or improperly solving one problem to solve another problem of the same or similar nature as the first. Transfer learning may also be known as "inductive learning". Transfer learning can make use of data from previous tasks”, paragraph [0066]-[0067], “Deep learning machines using convolutional neural networks (CNNs) can be used for image analysis”, paragraph [0083], “As shown in the example of FIG. 4B, the deep learning network 420 can be chained and/or otherwise combined with a plurality of deep learning networks 421-423 to form a larger learning network”, paragraph [0173], “data can be analyzed by a deep learning network including department to department tracking from screening, diagnosis, treatment planning, treatment response, final outcome, etc.”. The Examiner notes the neural network described in Figure 4B shows chaining of deep learning models (a plurality of deep learning networks). This is a transfer learning process and reads on the plurality of (a first, second and third) intelligent agents. In particular noting Applicant’s specification paragraph [0018] describes the intelligent agents as machine learning 
--retraining the first intelligent agent, the second intelligent agent, and the third intelligent agent using the updated common knowledge database (Hsieh: Figure 8A-D, paragraphs [0094]-0096], “a re-training initiator 812 is triggered. The re-training initiator 812 retrieves data from the feedback storage 810 and operates in conjunction with a re-training data selector 814 to select data from the feedback storage 810 to provide to the training deep learning device 701. The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete. The updated/re-trained model is then prepared and deployed in the deployed deep learning device 703 as described above.”).
The Examiner further notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-known elements and or functionality into discrete elements: (a) a first intelligent agent, (b) a second intelligent agent, and (c) a third intelligent agent, the CAD models of Krishnan and plurality of deep learning networks of Hsieh in combination teach the functionality of each of the intelligent agents respectively (see above for specific mapping). As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make the CAD models of Krishnan and plurality of deep learning networks of Hsieh separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.

Krishnan and Hsieh may not explicitly teach (underlined below for clarity):
--wherein the imaging processing technique includes segmentation of the imaging data and extraction of geometry features of the particular patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories;
Kang teaches wherein the imaging processing technique includes segmentation of the imaging data and extraction of geometry features of the particular patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories (Kang: paragraphs [0005]-[0006], “partitioning the structure in an image… segmenting the image into groups of related pixels and identifying the various groups of pixels… extracting geometry from images, scan data, and/or representations of tubular body structures… analyzing the one or more structural features for medical diagnostic, prognostic, and/or research applications”, paragraph [0032], “dividing a geometric representation and associated image data (e.g., intensity, segmented, scale image(s), etc.) into smaller regions and processing them in parallel”, paragraph [0096], “segmenting the image into vessel and non-vessel regions”, paragraph [0248], “dividing the representation into smaller regions and processing them in parallel”. Also see, paragraphs [0038]-[0039], [0241]);

Krishnan, Hsieh and Kang may not explicitly teach (underlined below for clarity):
--identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed;
Poon teaches identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed (Poon: paragraph [0051], “the specific area of interest can be visualized and manipulated in order to get a clear insight into possible causes for the symptoms”, paragraphs [0057]-[0059], “Once a patient has succeeded in being selected for a diagnostic test, then the specific protocol rules for the diagnostic test are identified and followed 202… order in which IV/oral beta blocker/SL NTG is needed for administering… uses at least 320 detector rows as this enables scanning of the entire human heart or brain within a single cardiac cycle or heartbeat (prospective study)… The present system also incorporates the selection of the imaging modality, scan parameters including the dose (Kilovolts, Milliamps for x-ray source), the amount of contrast agent, scan volume, blood pressure, heart rate, automated procedures to adjust for arrhythmias, to select exposure time based on heart rate, and coordinate 
One of ordinary skill in the art before the effective filing date would have found it obvious to include selection of an imaging protocol as taught by Poon within the selection of a diagnostic test as taught by Krishnan, Hsieh and Kang with the motivation of “enhance the selection of proper scan parameters that will serve to minimize the radiation dose to which the patient is exposed and also reduce the need to repeat the scan which results in further unwanted radiation exposure and cost” (Poon: paragraph [0006]).

Regarding (Original) claim 2, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, and further teaches wherein the pre-test dataset of clinically relevant information related to the patient is acquired by: receiving one or more electronic medical records comprising the clinically relevant information; and automatically extracting the clinically relevant information from the one or more electronic medical records to yield the pre-test dataset (Krishnan: Figure 1, Figure 2, element 22-4, Figure 4, element 42-4, paragraph [0027], “The input to the CAD system (10) comprises… non-image data (13) from various structured and/or unstructured data sources”, paragraphs [0059]-[0060], “The input to the CAD system (10) comprises… non-image data (13) from various structured and/or unstructured data sources… the feature extraction module (22) includes one or more patient data extraction methods (22-4) for extracting relevant patient data from structured and/or unstructured patient data records (4)… any suitable data analysis/data mining methods may be implemented by the extraction extracting relevant parameters from the patient data records (4)”. Also see, paragraphs [0038], [0070], [0079]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Krishnan, Hsieh, Kang and Sierhuis teaches the method of claim 1, and further wherein the first intelligent agent identifies the diagnostic imaging test for the patient based on the pre-test dataset and the patient data (Krishnan: Figures 1-4, 6, paragraph [0026], “a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information”, paragraphs [0034]-[0037], “In particular, as noted above, the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)… provide automatic screening for cardiac conditions such as coronary heart disease. For instance, the CAD system (10) can be configured to make a determination, in view of a patient's clinical and family history, as to the likelihood that the patient has (or can develop) coronary artery disease and what screening test (if any) should be given to the patient to best detect potential cardiac conditions”. Also see, paragraphs [0020], [0031], [0041], [0068]-[0070], [0082]-[0083], [0086]-[0092]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, and further teaches wherein the second intelligent agent selects the image processing technique to be applied to data collected from the diagnostic imaging test based on the patient data (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraphs [0026]-[0029], “a analyzing various types of patient information… The CAD system (10) implements methods for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted information in a manner that is suitable for analysis by the CAD system (10)… a classifier is first used to divide segments into two groups (for example, normal vs. abnormal)… automatically generate and output a probability of diagnosis”, paragraph [0034], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”. Also see, paragraphs [0020], [0038]-[0039], [0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here clinically relevant information from a plurality of other cases (patient data) is used to train the model, and uses the pre-test data and test data on the model to obtain diagnostic markers for predicting a specific diagnosis).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, and further teaches wherein the third intelligent agent generates the optimal patient management plan based on the pre-test dataset, the data collected from the diagnostic imaging test, the diagnostic marker, and the patient data (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraph [0020], “analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide… automated diagnosis”, paragraphs [0028]-[0030], “for patients with known cardiac disease for example, the CAD system (10) could suggest an course of therapy”, ”, paragraphs [0034]-[0035], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)”. Also see, paragraphs [0028]-[0030], [0038]-[0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here the diagnosed cases of other patients (clinically relevant information) is used to train the neural network models, these models that are based on the clinically relevant information and using the non-image data (pre-test data) and image data (data collected during diagnosis test) to generate diagnosis markers to diagnose the patient, these diagnosis markers along with the image and non-image data can further be used on a model trained with clinically relevant information to generate a treatment plan to manage the patient).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, and further teaches wherein the imaging processing technique comprises one or more of segmentation of a vascular tree, detection of vascular lesions, classification of detected lesions into clinical sub-types, or extraction of geometry features for physiological modeling (Krishnan: paragraph [0021], “Classification methods to classify the condition of myocardial tissue in regions of myocardial walls of a heart based on various parameters extracted from cardiac ultrasound image data”, paragraphs [0027]-[0029], “extract and analyze information (image parameters/features) from one or more imaging modalities data… a classifier is first used to divide segments into two groups (for example, normal vs. abnormal)… a classifier design can include a multiplicity of classifiers that attempt to partition data into two groups (e.g., 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 20, Krishnan, Hsieh, Kang and Poon teaches the limitations of claim 1, and further teaches training the first intelligent agent, the second intelligent agent, and the third intelligent agent by curriculum training to first learn a first set of actions maximizing a positive outcome for each of the plurality of patients irrespective of cost and time efficiency, and then learn a second set of actions improving the cost and time efficiency (Hsieh: paragraph [0096], “the learning and improvement factory 800 can be implemented in a variety of levels/hierarchy… Thus, learning and improvement factories 801-805 can be implemented through an organization to learn, model, and improve system accuracy, performance, effectiveness, safety, efficiency, etc.”. Also see, Krishnan: paragraph [0028]. The Examiner notes hierarchical learning is curriculum learning, and interprets the refinement of the model for efficiency read on what is required of the claim).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 21, Krishnan, Hsieh, Kang and Poon teaches the limitations of claim 1, and further teaches training the first intelligent agent, the second intelligent agent, and expert clinical knowledge that is input directly by an expert from analyzing previous claims, or information related to rules/regulations/guidelines associated with medical bodies or insurance companies, with regard to the supported clinical domain(s)”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”), U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), U.S. Patent App. No. 2016/0239956 (hereafter “Kang”) and U.S. Patent App. No. 2013/0024213 (hereafter “Poon”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2007/0118399 (hereafter “Avinash”).

Regarding (Original) claim 9, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, but may not explicitly teach:
--wherein the patient management plan comprises patient logistics information corresponding to a medical facility.
Avinash teaches multiple machine learning modules using available resources and can manage the resources based on the generated predictions (Avinash: Figure 3, element 60, Figures 24-25, 43, and paragraphs [0010]-[0011], [0095]-[0099, in which
--wherein the patient management plan comprises patient logistics information corresponding to a medical facility (Avinash: Figure 3, element 60, Figures 24-25, 43, paragraph [0099], “Management of financial and resource allocation, for example, such databases may administrative, inventory, resource, physical plant, human resource, and other information which can be accessed and managed to improve patient care”, paragraphs [0350]-[0351], “A powerful tool for development of predictive models, both clinical and nonclinical in nature. In particular, data can be drawn from the various resources in the IKB or a federated data base, processed, and analyzed to improve patient care by virtue of predictive model development… Once processing is initiated, the modules search for and identify data which may be linked to specific disease states, medical events, or to yet unidentified or unrecognized disease states or medical events. Moreover, the modules may similarly seek nonclinical data for development of similar models, such as for prediction of resource needs, resource allocation, insurance rates, financial planning, and so forth”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating logistic information for a medical patient as a management plan as taught by Avinash with the method of generating a patient management plan as taught by Krishnan, Hsieh, Kang and Poon with the motivation of improving patient care (Avinash: paragraphs [0350]-[0357]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”), U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), U.S. Patent App. No. 2016/0239956 (hereafter “Kang”) and U.S. Patent App. No. 2013/0024213 (hereafter “Poon”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2015/0164342 (hereafter “Choi”).

Regarding (Currently Amended) claim 10, Krishnan, Hsieh, Kang and Poon teaches the method of claim 1, and further teaches using the third intelligent agent to generate an optimal […] therapy plan based on the pre-test dataset, the data collected from the diagnostic imaging test, and the diagnostic marker (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraph [0020], “analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide… automated diagnosis”, paragraphs [0028]-[0030], “for patients with known cardiac disease for example, the CAD system (10) could suggest an course of therapy”. Also see, paragraphs [0028]-[0030], [0034]-[0035], [0038]-[0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]; Hsieh: Figures 1-4, 7, and paragraphs [0048], [0059]-[0072], [0079]-[0091], [0173]-[0174]. Models that are based on previous cases are used with the non-image data (pre-test data) and image data (data collected during diagnosis test) to generate diagnosis markers to diagnose the patient, these diagnosis markers along with the image and non-image data can further be used on a model to generate a treatment plan for the patient).
	Krishnan, Hsieh, Kang and Poon may not explicitly teach (underlined below for clarity):
	--using the third intelligent agent to generate an optimal drug therapy plan based on the pre-test dataset, the data collected from the diagnostic imaging test, and the diagnostic marker.
Choi teaches a computer-implemented method using a machine learning algorithm to use a processing technique on an image of a patient to suggest an optimal drug treatment protocol (Choi: Figures 2, 5A-B, and paragraphs [0029], [0115]-[0136]), in which
--using the third intelligent agent to generate an optimal drug therapy plan based on the pre-test dataset, the data collected from the diagnostic imaging test, and the diagnostic marker (Choi: Figures 2, 5A-B, paragraph [0029], “using patients' cardiac imaging to derive a patient-specific geometric model of the coronary vessels… the use of machine learning or rule-based methods to achieve the predictions the use of machine learning or rule-based methods to achieve the predictions… the machine-learning and rule-based methods may incorporate various risk factors, including patient demographics, biomarkers, and/or coronary geometry, as well as the results of patient-specific biophysical simulations”, paragraphs [0115], “determine the impact of various medical therapies or treatments and/or lifestyle modifications on lowering cardiac risk… various medical therapy, protocols, and/or lifestyle modifications may be determined. For instance, medical therapies may include anti-ischemic drugs for ischemia management, antiplatelet agents, and/or lipid-lowering agents for event prevention, etc.”, paragraph [0130], “providing an optimal treatment protocol to a physician based on the effect of one or more treatment protocols on the risk factor prediction”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating an optimal drug therapy plan for a patient as taught by Choi with the method of generating a course of therapy for a patient as taught by Krishnan, Hsieh Kang, and Poon with the motivation of better modeling for the specific factors affecting the patient’s condition (Choi: paragraphs [0002]-[0006], and [0115]-[0130]).

Claims 11-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”) in view of U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), in view of U.S. Patent App. No. 2016/0239956 (hereafter “Kang”), in view of U.S. Patent App. No. 2016/0180222 (hereafter “Sierhuis”) in view of U.S. Patent App. No. 2013/0024213 (hereafter “Poon”).

Regarding (Currently Amended) claim 11, Krishnan teaches a system for executing patient management workflows (Krishnan: Figures 1-2, paragraphs [0011]-[0012], “systems and methods for providing automated diagnosis and decision support… automated methods for extracting and analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide automated assistance to a physician for various aspects of physician workflow”. Also see, paragraphs [0020], [0026]), the system comprising:
--a common knowledge database comprising clinically relevant information related to a population of patients (Krishnan: Figure 2, elements 27, 28, Figure 4, element 47, 48, paragraph [0020], “use a set of training data that is obtained (learned) from a database of labeled patient cases in one or more relevant clinical domains and/or expert interpretations of such data”, paragraph [0041], “a repository (27) that maintains a clinical domain knowledge base of information that is derived from various sources. For instance, the clinical domain knowledge (27) may include knowledge that is learned or automatically extracted from a large database of analyzed/labeled cases (28) related to the clinical domain(s) supported by the CAD system (20)”, paragraph [0062]-[0065], “The domain-specific knowledge base (27) may include disease-specific domain knowledge… the disease-specific domain knowledge may include various factors that influence risk of a disease, disease progression information, complications information, outcomes and variables related to a disease, measurements related to a disease, and policies and guidelines established by medical bodies… symptoms… institution-specific domain knowledge… include knowledge that is learned from a large database of analyzed/labeled cases… input by an expert from analyzing previous claims, or from rules 
--a first intelligent agent including a first neural network configured to identify a diagnostic imaging test for the patient based on one or more of (a) a pre-test dataset of clinically relevant information related to a patient and (b) the clinically relevant information (Krishnan: Figures 1-4, 6, paragraph [0034], “the CAD system (10) implements one or more machine-learning and/or model-based methods”,  paragraph [0026], “a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information”, paragraphs [0034]-[0037], “In particular, as noted above, the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)… provide automatic screening for cardiac conditions such as coronary heart disease. For instance, the CAD system (10) can be configured to make a determination, in view of a patient's clinical and family history, as to the likelihood that the patient has (or can develop) coronary artery disease and what screening test (if any) should be given to the patient to best detect potential cardiac conditions”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”. Also see, paragraphs [0020], [0031], [0041], [0068]-[0070], [0082]-[0083], [0086]-[0092]. Here clinically relevant information from a plurality of other cases (patient data) is used to train the model, and uses patient pre-test data to recommend a screening test), and […];
-- [… another model …]  to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information, wherein the imaging processing technique includes analyzing various types of patient information… The CAD system (10) implements methods for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted in. formation in a manner that is suitable for analysis by the CAD system (10)… a classifier is first used to divide segments into two groups (for example, normal vs. abnormal)… automatically generate and output a probability of diagnosis”, paragraph [0034], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”, paragraph [0048], “a method for segmenting the left ventricle in cardiac MR images can be employed”. Also see, paragraphs [0020], [0038]-[0039], [0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here clinically relevant information from a plurality of other cases (patient data) is used to train the model, and uses the pre-test data and test data on the model to obtain diagnostic markers for predicting a specific diagnosis);
-- [… another model …]  configured to generate an optimal patient management plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant information, (c) the imaging data collected from the diagnostic imaging test, and (d) the diagnostic marker (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraph [0020], “analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide… automated diagnosis”, paragraphs [0028]-[0030], “for patients with known cardiac disease for example, the CAD system (10) could suggest an course of therapy”, ”, paragraphs [0034]-[0035], “the CAD system (10) could clude a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)”. Also see, paragraphs [0028]-[0030], [0038]-[0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here the diagnosed cases of other patients (clinically relevant information) is used to train the neural network models, these models that are based on the clinically relevant information and using the non-image data (pre-test data) and image data (data collected during diagnosis test) to generate diagnosis markers to diagnose the patient, these diagnosis markers along with the image and non-image data can further be used on a model trained with clinically relevant information to generate a treatment plan to manage the patient), and
--a plurality of computers configured to execute the first intelligent agent, the [… other models …] (Krishnan: paragraph [0024], “the present invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof”); […],
--wherein the first intelligent agent, the second […model…], and the third […model…] were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria (Krishnan: Figures 1-4, 6, paragraphs [0062]-[0063], “The domain specific knowledge base (27) may include disease-specific domain knowledge… the disease-specific domain knowledge may include various factors that influence risk of a disease, disease progression information, complications information, outcomes and variables related to a disease, uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant condition”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”. Also see, paragraph [0041]); 
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second […model…], and the third […model…] are retrained using the updated common knowledge database (Krishnan: Figures 1-4, 6, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant condition”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”).
Krishnan may not explicitly teach (underlined below for clarity):
a second intelligent agent including a second neural network configured to: select an imaging processing technique to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information, wherein the imaging processing technique includes segmentation of the imaging data […]; following selection, automatically perform the imaging processing technique to obtain the diagnostic marker;
--a third intelligent agent including a third neural network configured to generate an optimal patient management plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant information, (c) the imaging data collected from the diagnostic test, and (d) the diagnostic marker, and
--a plurality of computers configured to execute the first intelligent agent, the second intelligent agent, and the third intelligent agent;
--wherein the first intelligent agent, the second intelligent agent, and the third intelligent agent were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria;
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second intelligent agent, and the third intelligent agent are retrained using the updated common knowledge database.
Hsieh teaches a method using a plurality of deep learning networks to manage physician workflows (Hsieh: Figures 1-4, 7 and paragraphs [0048]), in which
a second intelligent agent including a second neural network configured to: select an imaging processing technique to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information, wherein the imaging processing technique includes segmentation of the imaging data […]; following selection, automatically perform the imaging processing technique to obtain the diagnostic marker (Hsieh: Figures 1-4, 13-15, paragraph [0047], “segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image”, paragraphs [0107]-[0110], “Data processing 1206 includes preparing the data 1318 using one or more data preparation tools 1320. The data is prepared for development of artificial intelligence (AI)… At block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models”, paragraphs [0115]-[0121], “Settings can be dictated and/or influenced… Based on information, such as a reason for exam, patient identification, patient context, population health information, etc… The reconstruction engine 1440 uses the information and acquired image data… Method(s) for reconstruction, reconstruction engine 1440 setting(s), etc., can be set and/or influenced by a deep learning network, such as a CNN, RNN, etc. For example, slice thickness, image quality, etc., can be determined and modified using a deep learning network… The diagnosis engine 1450 can take image data from the reconstruction engine 1440 and/or non-image data from the information subsystem 1420 and process the data (e.g., static data, dynamic data, longitudinal data, etc.) to determine a diagnosis”, paragraphs [0173]-[0174], “Thus, operational, clinical, treatment, and therapy "biomarkers" can be identified for best and/or other improved outcomes”. Also see, paragraphs [0054]-[0055], [0122]-[0123] [0133]-[0140]);
a third intelligent agent including a third neural network configured to generate an optimal patient management plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant information, (c) the imaging data collected from the diagnostic test, and (d) the diagnostic marker (Hsieh: Figures 1-4, 7, paragraphs [0054]-[0055], “"transfer learning" is a process of a machine storing the information used in properly or improperly solving one problem to solve another problem of the same or similar nature as the first. Transfer learning may also be known as "inductive learning". Transfer learning can make use of data from previous tasks”, paragraph [0083], “As shown in the example of FIG. 4B, the deep learning network 420 can be chained and/or otherwise combined with a plurality of deep learning networks 421-423 to form a larger learning network”, paragraph [0173], “data can be analyzed by a deep learning network including department to department tracking from screening, diagnosis, treatment planning, treatment response, final outcome, etc.”. The Examiner notes the neural network described in Figure 4B shows chaining of deep learning models (a plurality of deep learning networks). This is a transfer learning process and reads on the plurality of (a first, second and third) intelligent agents. In particular noting Applicant’s specification paragraph [0018] describes the intelligent agents as machine learning models, in particular deep neural networks. Therefore this is a plurality of intelligent agents the specific functionality is described above), and
--a plurality of computers configured to execute the first intelligent agent, the second intelligent agent, and the third intelligent agent (Hsieh: Figure 32, paragraph [0066], “neural network outputs data that is buffered (e.g., via the cloud, etc.)”, paragraphs [0273]-[0280], “The processor platform 3200 can be, for example, a server… The processor platform 3200 of 
--wherein the first intelligent agent, the second intelligent agent, and the third intelligent agent were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria (Hsieh: Figure 8A-D, paragraph [0004], “a training learning device including a first processor to implement a first deep learning network to learn a first set of imaging system configuration parameters based on a first set of inputs from a plurality of prior image acquisitions to configure at least one imaging system for image acquisition”);
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second intelligent agent, and the third intelligent agent are retrained using the updated common knowledge database (Hsieh: Figure 8A-D, paragraphs [0094]-0096], “a re-training initiator 812 is triggered. The re-training initiator 812 retrieves data from the feedback storage 810 and operates in conjunction with a re-training data selector 814 to select data from the feedback storage 810 to provide to the training deep learning device 701. The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete. The updated/re-trained model is then prepared and deployed in the deployed deep learning device 703 as described above.”).
The Examiner further notes that a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. However, the opposite is also true. In this case, the limiting function is that of splitting prior-prima facie obvious to one of ordinary skill in the art at the time of the invention to make the CAD models of Krishnan and plurality of deep learning networks of Hsieh separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
One of ordinary skill in the art before the effective filing date would have found it obvious to include a plurality of intelligent agents, and selecting a processing technique to be applied to diagnostic test data based off of pre-test or clinically relevant information as taught by Hsieh within the system of using a machine learning model to process different types of diagnostic test data to produce diagnostic markers as taught by Krishnan with the motivation of “improved image acquisition and reconstruction to provide improved diagnostic accuracy” (Hsieh: paragraph [0049]).
Krishnan and Hsieh may not explicitly teach (underlined below for clarity):
--wherein the imaging processing technique includes segmentation of the imaging data and extraction of geometry features of the patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories;
Kang teaches wherein the imaging processing technique includes segmentation of the imaging data and extraction of geometry features of the patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories (Kang: paragraphs [0005]-[0006], “partitioning the structure in an image… segmenting the image into groups of related pixels and identifying the various groups of pixels… extracting geometry from images, scan data, and/or representations of tubular body structures… analyzing the one or more structural features for medical diagnostic, prognostic, and/or research applications”, paragraph [0032], “dividing a geometric representation and associated image data (e.g., intensity, segmented, scale image(s), etc.) into smaller regions and processing them in parallel”, paragraph [0096], “segmenting the image into vessel and non-vessel regions”, paragraph [0248], “dividing the representation into smaller regions and processing them in parallel”. Also see, paragraphs [0038]-[0039], [0241]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using segmentation and extraction of geometric features for parallel processing of segments as taught by Kang within the selection and use of image processing techniques as taught by Krishnan and Hsieh with the motivation of improving the speed of the processing (Kang: paragraphs [0240]-[0241]).
Krishnan, Hsieh and Kang may not explicitly teach (underlined below for clarity):
--wherein the intelligent agents communicate with one another using one or more application programming interfaces.
Sierhuis teaches an intelligent agent platform that utilizes a plurality (a first, second and third) intelligent agent that are distinct applications in communication with each other using an API (Sierhuis: Figure 1, and paragraphs [0006]-[0013]), in which
--wherein the intelligent agents communicate with one another using one or more application programming interfaces (Sierhuis: Figure 1, paragraph [0007], “an intelligent personal agent platform that has various services or software modules”, paragraph [0013], “system and methods can be used in many different domains or applications, such as… healthcare, insurance… patient monitoring, wellness… planning, scheduling… diagnosis, giving advice, support, etc.”, paragraphs [0034]-[0035], “The intelligent personal agent 145 can be developed and executed within the platform 100. In the field of artificial intelligence, an intelligent personal agent is a software agent that is an autonomous entity… the intelligent personal agents 145 can be used to process data and to produce a result or request or that cause an action to be taken, which may include directing, causing, or requesting that another… intelligent agent, to take a specific action or not… Intelligent personal agents 145 can communicate with other agents and with devices, machines, services and other systems via application programming interfaces (APis ), or other communication protocols and standards”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include distinct applications for each intelligent agent and using an API to communicate between the agents as described by Sierhuis within the method of using a plurality of intelligent agents to execute a patient management workflow as taught by Krishnan, Hsieh and Kang with the motivation of “improve the machine learning in the analytics service” (Sierhuis: paragraph [0084]).
Krishnan, Hsieh, Kang and Sierhuis may not explicitly teach (underlined below for clarity):
--identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed;
identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed (Poon: paragraph [0051], “the specific area of interest can be visualized and manipulated in order to get a clear insight into possible causes for the symptoms”, paragraphs [0057]-[0059], “Once a patient has succeeded in being selected for a diagnostic test, then the specific protocol rules for the diagnostic test are identified and followed 202… order in which IV/oral beta blocker/SL NTG is needed for administering… uses at least 320 detector rows as this enables scanning of the entire human heart or brain within a single cardiac cycle or heartbeat (prospective study)… The present system also incorporates the selection of the imaging modality, scan parameters including the dose (Kilovolts, Milliamps for x-ray source), the amount of contrast agent, scan volume, blood pressure, heart rate, automated procedures to adjust for arrhythmias, to select exposure time based on heart rate, and coordinate the scan to the contrast agent arrival time.”. The Examiner notes specific area and cardiac cycle read on the broadest reasonable interpretation of a field of view and phases to reconstruct, in view of Applicant’s specification paragraph [0035]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include selection of an imaging protocol as taught by Poon within the selection of a diagnostic test as taught by Krishnan, Hsieh, Kang and Sierhuis with the motivation of “enhance the selection of proper scan parameters that will serve to minimize the radiation dose to which the patient is exposed and also reduce the need to repeat the scan which results in further unwanted radiation exposure and cost” (Poon: paragraph [0006]).

Regarding (Original) claim 12, Krishnan, Hsieh, Kang, Sierhuis and Poon teaches the system of claim 11, and further teaches a pre-test interface configured to: receive one or more electronic medical records comprising the clinically relevant information; and automatically extract the clinically relevant information from the one or more electronic medical records to yield the pre-test dataset (Krishnan: Figure 1, Figure 2, element 22-4, Figure 4, element 42-4, paragraph [0027], “The input to the CAD system (10) comprises… non-image data (13) from various structured and/or unstructured data sources”, paragraphs [0059]-[0060], “The input to the CAD system (10) comprises… non-image data (13) from various structured and/or unstructured data sources… the feature extraction module (22) includes one or more patient data extraction methods (22-4) for extracting relevant patient data from structured and/or unstructured patient data records (4)… any suitable data analysis/data mining methods may be implemented by the extraction module(s) (22-4) for extracting relevant parameters from the patient data records (4)”. Also see, paragraphs [0038], [0070], [0079]).
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Currently Amended) claim 15, Krishnan, Hsieh, Kang, Sierhuis and Poon teaches the system of claim 11, and further teaches wherein the imaging processing technique comprises one or more of segmentation of a vascular tree, detection of vascular lesions, or extraction of geometry features for physiological modeling (Krishnan: paragraph [0021], “Classification methods to classify the condition of myocardial tissue in regions of myocardial walls of a heart based on various parameters extracted from cardiac ultrasound image data”, paragraphs [0027]-[0029], “extract and analyze information (image parameters/features) from one or more imaging modalities data… a classifier is first used to divide segments into two 
The motivation to combine is the same as in claim 11, incorporated herein.

Regarding (Currently Amended) claim 19, Krishnan teaches a […] system for executing patient management workflows (Krishnan: Figures 1-2, paragraphs [0011]-[0012], “systems and methods for providing automated diagnosis and decision support… automated methods for extracting and analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide automated assistance to a physician for various aspects of physician workflow”. Also see, paragraphs [0020], [0026]), the system comprising:
--a common knowledge database comprising clinically relevant information related to a population of patients (Krishnan: Figure 2, elements 27, 28, Figure 4, element 47, 48, paragraph [0020], “use a set of training data that is obtained (learned) from a database of labeled patient cases in one or more relevant clinical domains and/or expert interpretations of such data”, paragraph [0041], “a repository (27) that maintains a clinical domain knowledge base of information that is derived from various sources. For instance, the clinical domain knowledge (27) may include knowledge that is learned or automatically extracted from a large database of analyzed/labeled cases (28) related to the clinical domain(s) supported by the CAD system (20)”. Also see, paragraphs [0032]-[0035], [0062]-[0065], [0068]-[0070], [0075]);
--a computer executing […] intelligent agents, wherein each intelligent agent includes a neural network (Krishnan: Figure 6, paragraph [0034], “the CAD system (10) implements one or more machine-learning and/or model-based methods”, paragraph [0068], “models may be "black boxes" that are unable to explain their prediction to a user (which is the case if classifiers are built using neural networks, example)”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”. Also see, paragraphs [0024]-0026], [0034]-[0035], [0039], [0068]-[0069], [0087]. The CAD system uses machine-learning methods (Intelligent agents) implementing models that are neural networks), the […] intelligent agents are configured to:
--identify a diagnostic imaging test for the patient based on one or more of (a) a pre-test dataset of clinically relevant information related to a patient and (b) the clinically relevant information (Krishnan: Figures 1-4, 6, paragraph [0034], “the CAD system (10) implements one or more machine-learning and/or model-based methods”,  paragraph [0026], “a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information”, paragraphs [0034]-[0037], “In particular, as noted above, the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)… provide automatic screening for cardiac conditions such as coronary heart disease. For instance, the CAD system (10) can be configured to make a determination, in view of a patient's clinical and family history, as to the likelihood that the patient has (or can develop) coronary artery disease and what screening test (if any) should be given to the patient to best detect potential cardiac conditions”. Also see, paragraphs [0020], [0031], [0041], [0068]-[0070], [0082]-[0083], [0086]-[0092]. Here clinically relevant information from a plurality of other cases (patient data) is used to train the model, and uses patient pre-test data to recommend a screening test);
-- [… use a …]  technique to be applied to imaging data collected from the diagnostic imaging test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information; wherein the imaging processing technique includes segmentation of the imaging data […]; automatically apply the imaging processing technique to the imaging data (Krishnan: Figures 1-3, 6, Figure 4, element 42, paragraphs [0026]-[0029], “a CAD (computer-aided diagnosis) system (10) that implements methods for analyzing various types of patient information… The CAD system (10) implements methods for automatically extracting information (features) from the image data (1) and non-image data (2) and combining the extracted in. formation in a manner that is suitable for analysis by the CAD system (10)… a classifier is first used to divide segments into two groups (for example, normal vs. abnormal)… automatically generate and output a probability of diagnosis”, paragraph [0034], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”, paragraph [0048], “a method for segmenting the left ventricle in cardiac MR images can be employed”. Also see, paragraphs [0020], [0038]-[0039], [0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here clinically relevant information from a plurality of other cases (patient data) is used to train the model, and uses the pre-test data and test data on the model to obtain diagnostic markers for predicting a specific diagnosis);
analyzing relevant features/parameters from a collection of patient information (including image data and/or non-image data) of a subject patient to provide… automated diagnosis”, paragraphs [0028]-[0030], “for patients with known cardiac disease for example, the CAD system (10) could suggest an course of therapy”, ”, paragraphs [0034]-[0035], “the CAD system (10) could include a library of exemplary diagnosed cases from which training data is obtained to teach the CAD system (10)”, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)”. Also see, paragraphs [0028]-[0030], [0038]-[0041], [0068]-[0074], [0078]-[0083], [0086]-[0092]. Here the diagnosed cases of other patients (clinically relevant information) is used to train the neural network models, these models that are based on the clinically relevant information and using the non-image data (pre-test data) and image data (data collected during diagnosis test) to generate diagnosis markers to diagnose the patient, these diagnosis markers along with the image and non-image data can further be used on a model trained with clinically relevant information to generate a treatment plan to manage the patient);
--a facility (Krishnan: Figures 2-4, elements 27, 37, 47, and paragraph [0064], “The domain-specific knowledge base (27) may also include institution-specific domain knowledge. For example, this may include information about the data available at a particular hospital, document structures at a hospital, policies of a hospital, guidelines of a hospital, and any 
--a graphical user interface (GUI) configured to present the optimal patient management plan (Krishnan: Figures 2-4, elements 26, 36, 46, paragraph [0030], “The CAD system (10) could suggest a course of therapy”, and paragraph [0040], “The CAD system (20) further comprises a user interface (26) (e.g., graphical user interface displayed on computer monitor with keyboard and mouse input devices) which enables a user to select one or more functions supported by the diagnostic/workflow assistance module (25) and which enables the system to render and present processing results to the user”), […],
--wherein the […] intelligent agents were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria (Krishnan: Figures 1-4, 6, paragraphs [0062]-[0063], “The domain specific knowledge base (27) may include disease-specific domain knowledge… the disease-specific domain knowledge may include various factors that influence risk of a disease, disease progression information, complications information, outcomes and variables related to a disease, measurements related to a disease, and policies and guidelines established by medical bodies”, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant using artificial neural network techniques as illustrated in FIG. 6”. Also see, paragraph [0041]); 
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second […model…], and the third […model…] are retrained using the updated common knowledge database (Krishnan: Figures 1-4, 6, paragraph [0069], “The model builder/update process (24-2) uses data in the clinical domain knowledge base (27) to train classification models, and possibly dynamically update previously trained classification models that are implemented by the classification process (24-1)… the model builder/update process (24-2) employs "continuous" learning methods that can use the domain knowledge data in repository (27) which is updated with additional learned data derived from newly analyzed patient data or otherwise optimize the classification model(s) associated with the relevant condition”, paragraph [0087], “using artificial neural network techniques as illustrated in FIG. 6”).
Krishnan may not explicitly teach (underlined below for clarity):
--a multi-agent system for executing patient management workflows, the system comprising: […], a computer executing a plurality of intelligent agents, wherein each intelligent agent includes a neural network,
--select an imaging processing technique to be applied to imaging data collected from the diagnostic test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information; wherein the imaging processing technique includes segmentation of the imaging data […]; automatically apply the imaging processing technique to the imaging data;
plurality of intelligent agents were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria; 
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second intelligent agent, and the third intelligent agent are retrained using the updated common knowledge database.
Hsieh teaches a system using a plurality of deep learning networks to manage physician workflows (Hsieh: Figures 1-4, 7 and paragraphs [0048]), in which
--a multi-agent system for executing patient management workflows, the system comprising: […], a computer executing a plurality of intelligent agents, wherein each intelligent agent includes a neural network (Hsieh: Figures 1-4, 7, paragraphs [0054]-[0055], “"transfer learning" is a process of a machine storing the information used in properly or improperly solving one problem to solve another problem of the same or similar nature as the first. Transfer learning may also be known as "inductive learning". Transfer learning can make use of data from previous tasks”, paragraph [0083], “As shown in the example of FIG. 4B, the deep learning network 420 can be chained and/or otherwise combined with a plurality of deep learning networks 421-423 to form a larger learning network”, paragraph [0173], “data can be analyzed by a deep learning network including department to department tracking from screening, diagnosis, treatment planning, treatment response, final outcome, etc.”. The Examiner notes the neural network described in Figure 4B shows chaining of deep learning models (a plurality of deep learning networks). This is a transfer learning process and reads on the plurality of (a first, second and third) intelligent agents. In particular noting Applicant’s 
--select an imaging processing technique to be applied to imaging data collected from the diagnostic test to obtain a diagnostic marker based on one or more of (a) the pre-test dataset and (b) the clinically relevant information; wherein the imaging processing technique includes segmentation of the imaging data […]; automatically apply the imaging processing technique to the imaging data (Hsieh: Figures 1-4, 13-15, paragraph [0047], “segment, annotate, measure, and/or report functional or anatomical characteristics on various locations of a medical image”, paragraphs [0107]-[0110], “Data processing 1206 includes preparing the data 1318 using one or more data preparation tools 1320. The data is prepared for development of artificial intelligence (AI)… At block 1324, an AI methodology (e.g., deep learning network model and/or other machine learning model, etc.) is selected from an AI catalog 1326 of available models”, paragraphs [0115]-[0121], “Settings can be dictated and/or influenced… Based on information, such as a reason for exam, patient identification, patient context, population health information, etc… The reconstruction engine 1440 uses the information and acquired image data… Method(s) for reconstruction, reconstruction engine 1440 setting(s), etc., can be set and/or influenced by a deep learning network, such as a CNN, RNN, etc. For example, slice thickness, image quality, etc., can be determined and modified using a deep learning network… The diagnosis engine 1450 can take image data from the reconstruction engine 1440 and/or non-image data from the information subsystem 1420 and process the data (e.g., static data, dynamic data, longitudinal data, etc.) to determine a diagnosis”, paragraphs [0173]-[0174], 
--wherein the plurality of intelligent agents were trained using the common knowledge database comprising patient symptoms, clinical history, medical data, medical imaging, background knowledge from medical literature, clinical guidelines, and use criteria (Hsieh: Figure 8A-D, paragraphs [0094]-0096], “a re-training initiator 812 is triggered. The re-training initiator 812 retrieves data from the feedback storage 810 and operates in conjunction with a re-training data selector 814 to select data from the feedback storage 810 to provide to the training deep learning device 701. The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete. The updated/re-trained model is then prepared and deployed in the deployed deep learning device 703 as described above.”); 
--wherein the common knowledge database is continuously updated with the pre-test dataset, the imaging data collected from the diagnostic imaging test, and the diagnostic marker of the particular patient; and the first intelligent agent, the second intelligent agent, and the third intelligent agent are retrained using the updated common knowledge database (Hsieh: Figure 8A-D, paragraphs [0094]-0096], “a re-training initiator 812 is triggered. The re-training initiator 812 retrieves data from the feedback storage 810 and operates in conjunction with a re-training data selector 814 to select data from the feedback storage 810 to provide to the training deep learning device 701. The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete. The updated/re-trained model is then prepared and deployed in the deployed deep learning device 703 as described above.”).
prima facie obvious to one of ordinary skill in the art at the time of the invention to make the CAD models of Krishnan and plurality of deep learning networks of Hsieh separable without undue experimentation or risk of unexpected results, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.
One of ordinary skill in the art before the effective filing date would have found it obvious to include a plurality of intelligent agents, and selecting a processing technique to be applied to diagnostic test data based off of pre-test or clinically relevant information as taught by Hsieh within the system of using a machine learning model to process different types of diagnostic test data to produce diagnostic markers as taught by Krishnan with the motivation of “improved image acquisition and reconstruction to provide improved diagnostic accuracy” (Hsieh: paragraph [0049]).
Krishnan and Hsieh may not explicitly teach (underlined below for clarity):
--wherein the imaging processing technique includes segmentation of the imaging data and extraction of geometry features of the patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories;
and extraction of geometry features of the patient for physiological modeling, wherein each segment is processed in parallel using a plurality of register memories (Kang: paragraphs [0005]-[0006], “partitioning the structure in an image… segmenting the image into groups of related pixels and identifying the various groups of pixels… extracting geometry from images, scan data, and/or representations of tubular body structures… analyzing the one or more structural features for medical diagnostic, prognostic, and/or research applications”, paragraph [0032], “dividing a geometric representation and associated image data (e.g., intensity, segmented, scale image(s), etc.) into smaller regions and processing them in parallel”, paragraph [0096], “segmenting the image into vessel and non-vessel regions”, paragraph [0248], “dividing the representation into smaller regions and processing them in parallel”. Also see, paragraphs [0038]-[0039], [0241]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using segmentation and extraction of geometric features for parallel processing of segments as taught by Kang within the selection and use of image processing techniques as taught by Krishnan and Hsieh with the motivation of improving the speed of the processing (Kang: paragraphs [0240]-[0241]).
Krishnan, Hsieh and Kang may not explicitly teach (underlined below for clarity):
--wherein the plurality of intelligent agents communicate with one another using one or more application programming interfaces.
Sierhuis teaches an intelligent agent platform that utilizes a plurality (a first, second and third) intelligent agent that are distinct applications in communication with each other using an API (Sierhuis: Figure 1, and paragraphs [0006]-[0013]), in which
wherein the plurality of intelligent agents communicate with one another using one or more application programming interfaces (Sierhuis: Figure 1, paragraph [0007], “an intelligent personal agent platform that has various services or software modules”, paragraph [0013], “system and methods can be used in many different domains or applications, such as… healthcare, insurance… patient monitoring, wellness… planning, scheduling… diagnosis, giving advice, support, etc.”, paragraphs [0034]-[0035], “The intelligent personal agent 145 can be developed and executed within the platform 100. In the field of artificial intelligence, an intelligent personal agent is a software agent that is an autonomous entity… the intelligent personal agents 145 can be used to process data and to produce a result or request or that cause an action to be taken, which may include directing, causing, or requesting that another… intelligent agent, to take a specific action or not… Intelligent personal agents 145 can communicate with other agents and with devices, machines, services and other systems via application programming interfaces (APis ), or other communication protocols and standards”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include distinct applications for each intelligent agent and using an API to communicate between the agents as described by Sierhuis within the method of using a plurality of intelligent agents to execute a patient management workflow as taught by Krishnan, Hsieh and Kang with the motivation of “improve the machine learning in the analytics service” (Sierhuis: paragraph [0084]).
Krishnan, Hsieh, Kang and Sierhuis may not explicitly teach (underlined below for clarity):
identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed;
Poon teaches identify an optimal imaging protocol for performing the diagnostic imaging test, wherein the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed (Poon: paragraph [0051], “the specific area of interest can be visualized and manipulated in order to get a clear insight into possible causes for the symptoms”, paragraphs [0057]-[0059], “Once a patient has succeeded in being selected for a diagnostic test, then the specific protocol rules for the diagnostic test are identified and followed 202… order in which IV/oral beta blocker/SL NTG is needed for administering… uses at least 320 detector rows as this enables scanning of the entire human heart or brain within a single cardiac cycle or heartbeat (prospective study)… The present system also incorporates the selection of the imaging modality, scan parameters including the dose (Kilovolts, Milliamps for x-ray source), the amount of contrast agent, scan volume, blood pressure, heart rate, automated procedures to adjust for arrhythmias, to select exposure time based on heart rate, and coordinate the scan to the contrast agent arrival time.”. The Examiner notes specific area and cardiac cycle read on the broadest reasonable interpretation of a field of view and phases to reconstruct, in view of Applicant’s specification paragraph [0035]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include selection of an imaging protocol as taught by Poon within the selection of a diagnostic test as taught by Krishnan, Hsieh, Kang and Sierhuis with the motivation of “enhance .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”), U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), U.S. Patent App. No. 2016/0239956 (hereafter “Kang”), U.S. Patent App. No. 2016/0180222 (hereafter “Sierhuis”) and U.S. Patent App. No. 2013/0024213 (hereafter “Poon”) as applied to claim 11 above, and further in view of U.S. Patent App. No. 2007/0118399 (hereafter “Avinash”).

Regarding (Original) claim 16, Krishnan, Hsieh, Kang, Sierhuis and Poon teach the limitations of claim 11, but may not explicitly teach wherein the patient management plan comprises patient logistics information corresponding to a medical facility.
Avinash teaches multiple machine learning modules using available resources and can manage the resources based on the generated predictions (Avinash: Figure 3, element 60, Figures 24-25, 43, and paragraphs [0010]-[0011], [0095]-[0099, in which
--wherein the patient management plan comprises patient logistics information corresponding to a medical facility (Avinash: Figure 3, element 60, Figures 24-25, 43, paragraph [0099], “Management of financial and resource allocation, for example, such databases may include administrative, inventory, resource, physical plant, human resource, and other information which can be accessed and managed to improve patient care”, paragraphs [0350]-[0351], “A powerful tool for development of predictive models, both clinical and nonclinical the modules may similarly seek nonclinical data for development of similar models, such as for prediction of resource needs, resource allocation, insurance rates, financial planning, and so forth”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating logistic information for a medical patient as a management plan as taught by Avinash with the method of generating a patient management plan as taught by Krishnan, Hsieh, Kang, Sierhuis and Poon with the motivation of improving patient care (Avinash: paragraphs [0350]-[0357]).

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2005/0020903 (hereafter “Krishnan”), U.S. Patent App. No. 2018/0144466 (hereafter “Hsieh”), U.S. Patent App. No. 2016/0239956 (hereafter “Kang”), U.S. Patent App. No. 2016/0180222 (hereafter “Sierhuis”) and U.S. Patent App. No. 2013/0024213 (hereafter “Poon”) as applied to claims 1 and 11 above, and further in view of U.S. Patent App. No. 2015/0164342 (hereafter “Choi”).

Regarding (Currently Amended) claim 17, Krishnan, Hsieh, Kang, Sierhuis and Poon teaches wherein the third intelligent agent is further configured to generate an optimal […] therapy plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant 
Krishnan, Hsieh, Kang, Sierhuis and Poon may not explicitly teach (underlined below for clarity):
--wherein the third intelligent agent is further configured to generate an optimal drug therapy plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant information, (c) the data collected from the diagnostic imaging test, and (d) the diagnostic marker.
Choi teaches a computer-implemented method using a machine learning algorithm to use a processing technique on an image of a patient to suggest an optimal drug treatment protocol (Choi: Figures 2, 5A-B, and paragraphs [0029], [0115]-[0136]), in which
--wherein the third intelligent agent is further configured to generate an optimal drug therapy plan based on one or more of (a) the pre-test dataset, (b) the clinically relevant information, (c) the data collected from the diagnostic imaging test, and (d) the diagnostic using patients' cardiac imaging to derive a patient-specific geometric model of the coronary vessels… the use of machine learning or rule-based methods to achieve the predictions the use of machine learning or rule-based methods to achieve the predictions… the machine-learning and rule-based methods may incorporate various risk factors, including patient demographics, biomarkers, and/or coronary geometry, as well as the results of patient-specific biophysical simulations”, paragraphs [0115], “determine the impact of various medical therapies or treatments and/or lifestyle modifications on lowering cardiac risk… various medical therapy, protocols, and/or lifestyle modifications may be determined. For instance, medical therapies may include anti-ischemic drugs for ischemia management, antiplatelet agents, and/or lipid-lowering agents for event prevention, etc.”, paragraph [0130], “providing an optimal treatment protocol to a physician based on the effect of one or more treatment protocols on the risk factor prediction”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include generating an optimal drug therapy plan for a patient as taught by Choi with the method of generating a course of therapy for a patient as taught by Krishnan, Hsieh, Kang, Sierhuis and Poon  with the motivation of better modeling for the specific factors affecting the patient’s condition (Choi: paragraphs [0002]-[0006], and [0115]-[0130]).

Response to Arguments
Applicant’s arguments filed on 29 July 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear in the response filed on 29 July 2021.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-19, the Examiner has considered the Applicant’s arguments and finds them persuasive. In particular the amendments to the independent claims 1, 11 and 19 recite training of intelligent agents (neural networks) using a common knowledge database, use of intelligent agents in determining an optimal patient management plan and updating of the common knowledge database to continuously re-train the intelligent agents, such features are similar to Example 39 of the 2019 PEG in providing a practical application related to improvements in training and use of neural networks. Therefore the claim provides a practical application to the abstract idea and is subject matter eligible.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-19, the Examiner has considered the applicant’s arguments; however, the arguments are either not persuasive as addressed herein or are addressed via the new ground of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that none of the cited references Krishnan, Hsieh, Kang, Sierhuis, Avinash, and Choi, teach or suggest "the optimal imaging protocol includes an amount of contrast agent, an amount of beta blocker, an amount of radiation dose, a dimension of the field of view, and the number of phases to be reconstructed" as recited in the amended claim 1..

The Examiner respectfully disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626